


Exhibit 10.94

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is dated as of March 21, 2005 (the “Agreement”), and
is between Worldspan, L.P., a limited partnership organized and existing under
the laws of Delaware (the “Company”), Worldspan Technologies Inc., a corporation
organized and existing under the laws of Delaware (“Holding”), and Kevin W.
Mooney (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, Holding, the Company and Executive desire for Executive to become a
member of the management team of the Company, in each case, on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is hereby agreed by and between Holding, the Company and the
Executive as follows:

 


1.               AGREEMENT TO EMPLOY; NO CONFLICTS.  UPON THE TERMS AND SUBJECT
TO THE CONDITIONS OF THIS AGREEMENT, THE COMPANY HEREBY AGREES TO EMPLOY THE
EXECUTIVE, AND THE EXECUTIVE HEREBY AGREES TO BE AN EMPLOYEE OF THE COMPANY, IN
EACH CASE, AS OF MARCH 21, 2005 (THE “EFFECTIVE DATE”).  THE EXECUTIVE
REPRESENTS THAT (I) HE IS ENTERING INTO THIS AGREEMENT VOLUNTARILY AND THAT HIS
EMPLOYMENT HEREUNDER AND COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF WILL
NOT CONFLICT WITH OR RESULT IN THE BREACH BY HIM OF ANY AGREEMENT TO WHICH HE IS
A PARTY OR BY WHICH HE MAY BE BOUND, (II) HE HAS NOT VIOLATED, AND IN CONNECTION
WITH HIS EMPLOYMENT WITH THE COMPANY WILL NOT VIOLATE, ANY NON-SOLICITATION,
NON-COMPETITION OR OTHER SIMILAR COVENANT OR AGREEMENT BY WHICH HE IS OR MAY BE
BOUND AND (III) IN CONNECTION WITH HIS EMPLOYMENT WITH THE COMPANY HE WILL NOT
USE ANY CONFIDENTIAL OR PROPRIETARY INFORMATION HE MAY HAVE OBTAINED IN
CONNECTION WITH EMPLOYMENT WITH ANY PRIOR EMPLOYER.


 


2.               TERM; POSITIONS AND RESPONSIBILITIES.  (A)  TERM.  UNLESS THE
EXECUTIVE’S EMPLOYMENT SHALL SOONER TERMINATE PURSUANT TO SECTION 7, THE COMPANY
SHALL EMPLOY THE EXECUTIVE HEREUNDER FOR A TERM COMMENCING ON THE EFFECTIVE
DATE, AND CONTINUING UNTIL THE SECOND ANNIVERSARY OF THE EFFECTIVE DATE. 
THEREAFTER, THE TERM OF EMPLOYMENT UNDER THIS AGREEMENT WILL AUTOMATICALLY RENEW
FOR SUCCESSIVE AND CONSECUTIVE ONE YEAR PERIODS FOLLOWING THE END OF ITS INITIAL
TERM AND ANY EXTENDED TERM, UNLESS THE COMPANY OR THE EXECUTIVE GIVES THE OTHER
PARTY WRITTEN NOTICE AT LEAST 90 DAYS PRIOR TO THE DATE THE TERM HEREOF WOULD
OTHERWISE RENEW THAT IT OR HE DOES NOT WANT THE TERM TO BE SO EXTENDED.  THE
PERIOD DURING WHICH THE EXECUTIVE IS EMPLOYED PURSUANT TO THIS AGREEMENT SHALL
BE REFERRED TO AS THE “EMPLOYMENT PERIOD.”


 


(B)  POSITION AND RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL SERVE AS THE CHIEF FINANCIAL OFFICER OF THE COMPANY OR IN A COMPARABLY
TITLED POSITION.  THE EXECUTIVE SHALL HAVE SUCH DUTIES AND RESPONSIBILITIES AS
ARE CUSTOMARILY ASSIGNED TO

 

--------------------------------------------------------------------------------


 


INDIVIDUALS SERVING IN SUCH POSITION, AND SUCH OTHER DUTIES CONSISTENT WITH THE
EXECUTIVE’S TITLE AND POSITION AS THE COMPANY SPECIFIES FROM TIME TO TIME.


 


(C)  BUSINESS TIME.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE AGREES TO
DEVOTE HIS FULL ATTENTION DURING NORMAL BUSINESS HOURS TO THE BUSINESS AND
AFFAIRS OF THE COMPANY AND TO USE HIS BEST EFFORTS TO PERFORM FAITHFULLY AND
EFFICIENTLY THE RESPONSIBILITIES ASSIGNED TO HIM HEREUNDER, TO THE EXTENT
NECESSARY TO DISCHARGE SUCH RESPONSIBILITIES, EXCEPT FOR PERIODS OF VACATION,
SICK LEAVE AND OTHER TIME OFF TO WHICH HE IS ENTITLED AND OTHER ACTIVITIES
SPECIFICALLY APPROVED BY THE COMPANY.


 


3.               COMPENSATION.  (A)  BASE SALARY.  AS COMPENSATION FOR THE
SERVICES TO BE PERFORMED BY THE EXECUTIVE DURING THE EMPLOYMENT PERIOD, THE
COMPANY SHALL PAY THE EXECUTIVE A BASE SALARY AT THE ANNUALIZED RATE OF
$340,000, PAYABLE IN INSTALLMENTS ON THE COMPANY’S REGULAR PAYROLL DATES (BUT NO
LESS FREQUENTLY THAN MONTHLY); PROVIDED, HOWEVER, THAT SUCH BASE SALARY SHALL BE
SUBJECT TO DECREASE IN ACCORDANCE WITH BROAD-BASED EMPLOYEE SALARY REDUCTION
PROGRAMS INSTITUTED BY THE COMPANY FROM TIME TO TIME.  HOLDING’S BOARD (THE
“BOARD”) SHALL REVIEW THE EXECUTIVE’S BASE SALARY ANNUALLY DURING THE EMPLOYMENT
PERIOD AND, IN ITS SOLE DISCRETION, MAY INCREASE SUCH BASE SALARY FROM TIME TO
TIME.  THE ANNUAL BASE SALARY PAYABLE TO THE EXECUTIVE UNDER THIS SECTION 3(A),
AS THE SAME MAY BE DECREASED OR INCREASED FROM TIME TO TIME, SHALL HEREINAFTER
BE REFERRED TO AS THE “BASE SALARY.”


 


(B)  PERFORMANCE BONUS.  DURING THE EMPLOYMENT PERIOD, IN ADDITION TO THE BASE
SALARY, THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN PERFORMANCE BONUS
PLANS THAT THE COMPANY PROVIDES TO OTHER SENIOR EXECUTIVES FROM TIME TO TIME
(THE “PERFORMANCE BONUS”), PROVIDED THAT THE TARGET PERFORMANCE BONUS DURING THE
EMPLOYMENT PERIOD SHALL NOT BE LESS THAN 50% OF EXECUTIVE’S BASE SALARY.


 


4.               EQUITY ARRANGEMENTS.  EXECUTIVE SHALL BE ENTITLED TO ACQUIRE
EQUITY SECURITIES OF HOLDING ON THE TERMS AND CONDITIONS SET FORTH IN (I) THE
TERMS OF THE HOLDING STOCK INCENTIVE PLAN ADOPTED ON JUNE 30, 2003 (AS AMENDED
FROM TIME TO TIME, THE “STOCK INCENTIVE PLAN”) AND A STOCK OPTION AGREEMENT TO
BE ENTERED INTO BY THE EXECUTIVE AND HOLDING, (II) A RESTRICTED STOCK
SUBSCRIPTION AGREEMENT TO BE ENTERED INTO BY THE EXECUTIVE AND HOLDING, (III)
THE STOCKHOLDERS’ AGREEMENT (AS AMENDED FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”) ENTERED INTO ON JUNE 30, 2003 BY CITIGROUP VENTURE CAPITAL EQUITY
PARTNERS, L.P., A LIMITED PARTNERSHIP ORGANIZED UNDER THE LAWS OF DELAWARE
(“CVC”), ONTARIO TEACHERS’ PENSION PLAN BOARD, A CORPORATION WITHOUT SHARE
CAPITAL ORGANIZED UNDER THE LAWS OF ONTARIO, CANADA (“OTPP”), AND CERTAIN OTHER
STOCKHOLDERS, AND (IV) A REGISTRATION RIGHTS AGREEMENT ENTERED INTO ON JUNE 30,
2003 BY HOLDING, CVC, OTPP, AND CERTAIN STOCKHOLDERS OF HOLDING, AS IT MAY BE
AMENDED FROM TIME TO TIME.  COPIES OF SUCH AGREEMENTS WILL BE PROVIDED TO THE
EXECUTIVE PRIOR TO SUCH EQUITY PURCHASE.


 


5.               EMPLOYEE BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
(AND, TO THE EXTENT APPLICABLE, HIS ELIGIBLE FAMILY MEMBERS AND DEPENDENTS)
SHALL BE ELIGIBLE TO PARTICIPATE IN OR BE COVERED UNDER ALL MEDICAL, DENTAL,
HOSPITALIZATION, GROUP LIFE INSURANCE, SHORT TERM DISABILITY, LONG TERM
DISABILITY, AND OTHER EMPLOYEE WELFARE BENEFIT PLANS THAT THE COMPANY PROVIDES
TO ALL OF ITS UNITED STATES SENIOR EXECUTIVES (COLLECTIVELY, “GROUP INSURANCE
PLANS”).  THE EXECUTIVE SHALL ALSO BE ELIGIBLE TO PARTICIPATE IN ANY QUALIFIED
AND NON-QUALIFIED

 

2

--------------------------------------------------------------------------------


 


RETIREMENT SAVINGS AND DEFERRED COMPENSATION PLANS THAT THE COMPANY PROVIDES TO
ALL OF ITS UNITED STATES SENIOR EXECUTIVES (OR BE PROVIDED BENEFITS EQUIVALENT
TO WHAT HE WOULD RECEIVE UNDER SUCH PLANS); PROVIDED, HOWEVER, THAT THE
EXECUTIVE SHALL NOT BE ENTITLED TO PARTICIPATE IN THE WORLDSPAN EMPLOYEES’
PENSION PLAN.


 


6.               PERQUISITES AND EXPENSES.  (A)  GENERAL.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ANY SPECIAL BENEFIT OR
PERQUISITE PROGRAM PROVIDED BY THE COMPANY (NOT INCLUDING ANY SUCH BENEFITS OR
PERQUISITES WHICH ARE AVAILABLE TO EMPLOYEES SOLELY AS A RESULT OF THEIR PRIOR
EMPLOYMENT WITH DELTA AIRLINES, NORTHWEST AIRLINES OR TWA) AVAILABLE FROM TIME
TO TIME TO ALL OF THE UNITED STATES SENIOR EXECUTIVES OF THE COMPANY ON THE
TERMS AND CONDITIONS THEN PREVAILING UNDER SUCH PROGRAM.


 


(B)  BUSINESS TRAVEL, LODGING, ETC.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE
FOR REASONABLE TRAVEL, LODGING, MEALS, BUSINESS-RELATED ENTERTAINMENT, AND OTHER
REASONABLE EXPENSES INCURRED BY HIM IN CONNECTION WITH HIS PERFORMANCE OF
SERVICES HEREUNDER, UPON SUBMISSION OF EVIDENCE, SATISFACTORY TO THE COMPANY, OF
THE INCURRENCE AND PURPOSE OF EACH SUCH EXPENSE AND OTHERWISE IN ACCORDANCE WITH
THE COMPANY’S EXPENSE SUBSTANTIATION POLICY APPLICABLE TO ITS UNITED STATES
SENIOR EXECUTIVES (INCLUDING ANY POLICY APPLICABLE TO UNITED STATES EMPLOYEES IN
GENERAL) AS IN EFFECT FROM TIME TO TIME (THE “EXPENSE POLICY”).


 


(C)  VACATION.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO
FOUR WEEKS OF PAID VACATION ON AN ANNUALIZED BASIS AND MAY RECEIVE A LONGER
VACATION PERIOD IN ACCORDANCE WITH THE COMPANY’S POLICIES FOR ITS SENIOR
EXECUTIVES (INCLUDING ANY POLICIES APPLICABLE TO UNITED STATES EMPLOYEES IN
GENERAL) AS IN EFFECT FROM TIME TO TIME.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL BE ENTITLED TO SICK LEAVE IN ACCORDANCE WITH THE COMPANY’S
POLICIES FOR ITS SENIOR EXECUTIVES (INCLUDING ANY POLICIES APPLICABLE TO UNITED
STATES EMPLOYEES IN GENERAL) AS IN EFFECT FROM TIME TO TIME.


 


(D)  RELOCATION EXPENSES.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR
REASONABLE RELOCATION EXPENSES INCURRED IN RELOCATING TO ATLANTA FROM
CINCINNATI, OHIO IN ACCORDANCE WITH THE COMPANY’S POLICIES.  ADDITIONALLY, THE
COMPANY SHALL REIMBURSE THE EXECUTIVE FOR TRAVEL TO AND FROM HIS RESIDENCES TO
ATLANTA FOR A PERIOD OF UP TO SIXTY (60) DAYS.  THE COMPANY SHALL PAY A TAX
GROSS UP TO THE EXECUTIVE FOR ANY TAXES TO WHICH HE IS SUBJECT AS A RESULT OF
HIS RECEIPT OF THE REIMBURSEMENTS DESCRIBED HEREIN.


 


7.               TERMINATION.  (A)  DEATH AND DISABILITY.  EXECUTIVE’S
EMPLOYMENT SHALL TERMINATE AUTOMATICALLY UPON THE EXECUTIVE’S DEATH AND MAY BE
TERMINATED BY THE COMPANY FOLLOWING THE EXECUTIVE’S DISABILITY.  FOR PURPOSES OF
THIS AGREEMENT, “DISABILITY” SHALL MEAN ANY PHYSICAL OR MENTAL AILMENT OR
INCAPACITY, AS DETERMINED IN GOOD FAITH BY A LICENSED PHYSICIAN DESIGNATED BY
THE COMPANY, WHICH (I) CONSTITUTES A LONG-TERM DISABILITY UNDER THE COMPANY’S
LONG-TERM DISABILITY POLICIES OR (II) WHICH IS EXPECTED TO BE PERMANENT.


 


(B)  TERMINATION BY THE COMPANY.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT WITH OR WITHOUT CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” MEANS
(I) THE EXECUTIVE’S CONVICTION OF A FELONY INVOLVING MORAL TURPITUDE THAT
RESULTS IN HARM TO THE COMPANY OR ITS AFFILIATES, (II) A JUDICIAL DETERMINATION
THAT THE EXECUTIVE COMMITTED FRAUD, MISAPPROPRIATION, OR EMBEZZLEMENT AGAINST
ANY PERSON, OR (III) THE EXECUTIVE’S BREACH OF ANY

 

3

--------------------------------------------------------------------------------


 


TERMS OF THIS AGREEMENT OR WILLFUL OR GROSS AND REPEATED NEGLECT OR MISCONDUCT
IN THE PERFORMANCE OF HIS DUTIES UNDER SECTION 2(B) HEREOF, PROVIDED THAT THE
COMPANY SHALL FIRST HAVE GIVEN THE EXECUTIVE WRITTEN NOTICE IDENTIFYING THE
EXECUTIVE’S BREACH, NEGLECT OR MISCONDUCT, AND THE EXECUTIVE SHALL HAVE FAILED
TO SATISFACTORILY CURE (AS DETERMINED IN GOOD FAITH BY THE COMPANY) SUCH BREACH,
NEGLECT, OR MISCONDUCT WITHIN 15 DAYS AFTER RECEIVING SUCH WRITTEN NOTICE FROM
THE COMPANY.


 


(C)  TERMINATION BY EXECUTIVE.  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT AT
ANY TIME WITH OR WITHOUT GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” MEANS ANY OF THE FOLLOWING ACTIONS BY THE COMPANY WITHOUT THE
EXECUTIVE’S WRITTEN CONSENT:


 

(A)                              THE FAILURE BY THE COMPANY OR HOLDING TO ELECT
THE EXECUTIVE TO THE POSITION SET FORTH IN THE FIRST SENTENCE OF SECTION 2(B) OR
THE REMOVAL OF THE EXECUTIVE FROM ANY SUCH POSITION;

 

(B)                                A REDUCTION IN THE EXECUTIVE’S BASE SALARY OR
PERFORMANCE BONUS OPPORTUNITY (OTHER THAN AS PROVIDED IN SECTION 3); OR

 

(C)                                THE FAILURE OF THE COMPANY TO OBTAIN THE
ASSUMPTION IN WRITING OF ITS OBLIGATION TO PERFORM THIS AGREEMENT BY ANY
SUCCESSOR AS CONTEMPLATED BY SECTION 10(B);

 

provided that the Executive shall have first delivered a written notice to the
Company of his intention to terminate his employment for Good Reason within 30
days of having actual knowledge of such act or acts or failure or failures to
act and such notice stating in detail the particular act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
for Good Reason is based, and the Company shall have failed to cure such breach,
act, failure or conduct within 30 days after receiving such written notice from
the Executive.

 


(D)  NOTICE OF TERMINATION.  ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE
COMPANY FOR CAUSE OR WITHOUT CAUSE AND ANY TERMINATION BY THE EXECUTIVE FOR GOOD
REASON OR WITHOUT GOOD REASON SHALL BE COMMUNICATED BY WRITTEN NOTICE (A “NOTICE
OF TERMINATION”) GIVEN IN ACCORDANCE WITH SECTION 11(E) HEREOF SPECIFYING THE
APPLICABLE TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON.


 


(E)  DATE OF TERMINATION.  FOR THE PURPOSE OF THIS AGREEMENT, THE TERM “DATE OF
TERMINATION” MEANS (I) IN THE CASE OF A TERMINATION FOR WHICH A NOTICE OF
TERMINATION IS REQUIRED, THE DATE SPECIFIED IN SUCH NOTICE OF TERMINATION (OR,
IF LATER, THE EXPIRATION OF ANY APPLICABLE CURE OR NOTICE PERIOD) AND (II) IN
ALL OTHER CASES, THE ACTUAL DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT TERMINATES
DURING THE EMPLOYMENT PERIOD.


 


(F)  RESIGNATION UPON TERMINATION.  EFFECTIVE AS OF ANY DATE OF TERMINATION
UNDER THIS SECTION 7 OR AS OF SUCH EARLIER DATE AS THE COMPANY MAY REQUEST
FOLLOWING THE RECEIPT OR DELIVERY OF A NOTICE OF TERMINATION, THE EXECUTIVE
SHALL RESIGN, IN WRITING, FROM ALL POSITIONS THEN HELD BY HIM WITH HOLDING, THE
COMPANY AND THEIR SUBSIDIARIES, AND HEREBY AUTHORIZES THE COMPANY TO EXECUTE ON
HIS BEHALF ANY AND ALL INSTRUMENTS OF RESIGNATION NECESSARY TO EFFECT THE
FOREGOING.

 

4

--------------------------------------------------------------------------------


 


8.               OBLIGATIONS OF THE COMPANY UPON TERMINATION.  (A)  GENERAL.  IF
THE EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY REASON DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE (I) THE EXECUTIVE’S FULL BASE
SALARY EARNED AND ACCRUED THROUGH THE DATE OF TERMINATION (THE “EARNED SALARY”)
AND (II) ANY VESTED AMOUNTS OR BENEFITS OWING TO THE EXECUTIVE UNDER OR IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE COMPANY’S
OTHERWISE APPLICABLE EMPLOYEE BENEFIT PLANS AND PROGRAMS, INCLUDING ANY
COMPENSATION PREVIOUSLY DEFERRED BY THE EXECUTIVE (TOGETHER WITH ANY ACCRUED
EARNINGS THEREON) AND NOT YET PAID BY THE COMPANY AND ANY ACCRUED VACATION PAY
NOT YET PAID BY THE COMPANY (THE “ACCRUED OBLIGATIONS”).  ANY EARNED SALARY
SHALL BE PAID IN CASH IN A SINGLE LUMP SUM AS SOON AS PRACTICABLE, BUT IN NO
EVENT MORE THAN 30 DAYS, FOLLOWING THE DATE OF TERMINATION (OR AT SUCH EARLIER
DATE REQUIRED BY LAW) AND ACCRUED OBLIGATIONS SHALL BE PAID IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT AND THE APPLICABLE PLAN, PROGRAM OR ARRANGEMENT.


 


(B)  DEATH OR DISABILITY.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED DURING
THE EMPLOYMENT PERIOD BY REASON OF THE EXECUTIVE’S DEATH OR DISABILITY, THE
EXECUTIVE (OR THE EXECUTIVE’S BENEFICIARIES OR LEGAL REPRESENTATIVES UNDER THIS
AGREEMENT) SHALL, IN ADDITION TO THE AMOUNTS PROVIDED IN SECTION 8(A), BE
ENTITLED TO RECEIVE (I) ANY BENEFITS PAYABLE DUE TO THE EXECUTIVE’S DEATH OR
DISABILITY UNDER THIS AGREEMENT AND THE COMPANY’S PLANS, POLICIES OR PROGRAMS
(THE “ADDITIONAL BENEFITS”), (II) A PRO-RATA PORTION OF ANY PERFORMANCE BONUS OR
SIMILAR INCENTIVE COMPENSATION ARRANGEMENT IN EFFECT ON THE DATE OF TERMINATION
(THE “PRORATED PERFORMANCE BONUS”) EQUAL TO THE TARGET BONUS FOR THE YEAR IN
WHICH THE EXECUTIVE’S EMPLOYMENT IS TERMINATED (THE “PARTIAL YEAR”) MULTIPLIED
BY A FRACTION, THE NUMERATOR OF WHICH IS EQUAL TO THE NUMBER OF DAYS THE
EXECUTIVE WAS EMPLOYED BY THE COMPANY DURING THE PARTIAL YEAR AND THE
DENOMINATOR OF WHICH IS 365, AND (III) BUT WITHOUT DUPLICATION, CONTINUED
PARTICIPATION IN THE GROUP INSURANCE PLANS ON THE SAME TERMS AS SUCH PLANS ARE
BEING PROVIDED TO ALL OF THE COMPANY’S UNITED STATES SENIOR EXECUTIVES FOR A
PERIOD OF 18 MONTHS (OR SUCH LONGER PERIOD AS IS PROVIDED IN SUCH PLANS)
FOLLOWING THE DATE OF TERMINATION FOR THE EXECUTIVE, HIS SPOUSE AND HIS
DEPENDENTS, AS APPLICABLE.  ADDITIONAL BENEFITS SHALL BE PAID IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT AND THE APPLICABLE PLAN, POLICY OR PROGRAM.  THE
PRORATED PERFORMANCE BONUS SHALL BE PAID IN CASH IN A SINGLE LUMP SUM AS SOON AS
PRACTICABLE, BUT IN NO EVENT MORE THAN 30 DAYS FOLLOWING THE DATE OF TERMINATION
(OR AT SUCH EARLIER DATE REQUIRED BY LAW).


 


(C)  TERMINATION BY THE COMPANY OTHER THAN FOR CAUSE OR BY THE EXECUTIVE FOR
GOOD REASON.  SUBJECT TO THE PROVISIONS OF SECTION 8(E), IF, DURING THE
EMPLOYMENT PERIOD, THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT OTHER THAN
FOR CAUSE OR THE EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD REASON (EACH SUCH
TERMINATION AN “INVOLUNTARY TERMINATION”), THE EXECUTIVE SHALL, IN ADDITION TO
THE AMOUNTS PROVIDED IN SECTION 8(A), BE ENTITLED TO RECEIVE (I) CONTINUATION OF
THE EXECUTIVE’S BASE SALARY IN EFFECT AT THE DATE OF TERMINATION (THE “CONTINUED
SALARY”) FOR A PERIOD BEGINNING ON THE DATE OF TERMINATION AND ENDING 18 MONTHS
LATER (THE “CONTINUATION PERIOD”); (II) THE PRORATED PERFORMANCE BONUS AND (III)
CONTINUED PARTICIPATION IN THE GROUP LIFE INSURANCE AND GROUP MEDICAL AND DENTAL
PLANS FOR THE EXECUTIVE, HIS SPOUSE AND HIS DEPENDENTS, AS APPLICABLE, ON THE
SAME TERMS AS SUCH PLANS ARE BEING PROVIDED TO ALL OF THE COMPANY’S UNITED
STATES SENIOR EXECUTIVES DURING THE CONTINUATION PERIOD (OR SUCH LONGER PERIOD
AS IS PROVIDED IN SUCH

 

5

--------------------------------------------------------------------------------


 


PLANS) AND SUBJECT TO THE PAYMENT OF THE APPLICABLE MONTHLY PREMIUMS PAID BY
ACTIVE SENIOR EXECUTIVES FOR THE SAME COVERAGE.


 

The Continued Salary shall be payable in accordance with Section 3(a) as if the
Executive remained a senior executive of the Company, or at the Company’s
discretion, may be paid in a single lump sum not more than thirty days following
the Date of Termination.

 


(D)  TERMINATION FOLLOWING A CHANGE OF CONTROL.


 


(I)                                SUBJECT TO THE PROVISIONS OF SECTION 8(E),
IF, DURING THE EMPLOYMENT PERIOD THERE IS A CHANGE OF CONTROL (AS DEFINED
BELOW), AND (1) THE EXECUTIVE INCURS AN INVOLUNTARY TERMINATION PRIOR TO THE
FIRST ANNIVERSARY OF A CHANGE IN CONTROL, OR (2) THE COMPANY REQUIRES EXECUTIVE
TO RELOCATE OUTSIDE OF THE UNITED STATES PRIOR TO THE FIRST ANNIVERSARY OF A
CHANGE IN CONTROL AND EXECUTIVE ELECTS TO TERMINATE EMPLOYMENT INSTEAD OF
RELOCATING, THEN THE EXECUTIVE SHALL, IN ADDITION TO THE AMOUNTS PROVIDED IN
SECTION 8(A), BUT IN LIEU OF ANY OTHER PAYMENTS HE MAY OTHERWISE BE ENTITLED TO
UNDER SECTION 8 OF THIS AGREEMENT, BE ENTITLED TO RECEIVE (I) THE PRORATED
PERFORMANCE BONUS, (II) A CASH AMOUNT EQUAL TO ONE AND ONE HALF (1.5) TIMES THE
SUM OF (A) THE EXECUTIVE’S BASE SALARY IN EFFECT ON THE DATE OF TERMINATION AND
(B) THE INCENTIVE BONUS, IF ANY, PAID IN THE YEAR IMMEDIATELY PRECEDING THE YEAR
IN WHICH THE DATE OF TERMINATION OCCURS (THE AGGREGATE AMOUNT BEING THE
“SEVERANCE PAYMENT”), AND (III) CONTINUED PARTICIPATION IN THE GROUP LIFE
INSURANCE AND GROUP MEDICAL AND DENTAL PLANS ON THE SAME TERMS AS SUCH PLANS ARE
BEING PROVIDED TO ALL OF THE COMPANY’S UNITED STATES SENIOR EXECUTIVES DURING
THE CONTINUATION PERIOD (OR SUCH LONGER PERIOD AS IS PROVIDED IN SUCH PLANS) FOR
THE EXECUTIVE, HIS SPOUSE, AND HIS DEPENDENTS, AS APPLICABLE AND SUBJECT TO THE
PAYMENT OF THE APPLICABLE MONTHLY PREMIUMS PAID BY ACTIVE SENIOR EXECUTIVES FOR
THE SAME COVERAGE.


 

Any Prorated Performance Bonus shall be paid in cash in a single lump sum as
soon as practicable, but in no event more than 14 days following the Date of
Termination (or at such earlier date required by law).  The Severance Payment
shall be paid within 14 days of the Date of Termination.

 


(II)                             FOR PURPOSES OF THIS AGREEMENT, A “CHANGE OF
CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF:


 

(A)                              ANY PERSON (WITHIN THE MEANING OF SECTION
3(A)(9) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”)), OTHER THAN CVC, OTPP, OR ANY OF THEIR AFFILIATES OR QUALIFIED
TRANSFEREES (AS SUCH TERMS ARE DEFINED IN THE STOCKHOLDERS AGREEMENT), INCLUDING
ANY GROUP (WITHIN THE MEANING OF RULE 13D-5(B) UNDER THE EXCHANGE ACT)),
ACQUIRES “BENEFICIAL OWNERSHIP” (WITHIN THE MEANING OF RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF HOLDING REPRESENTING
MORE THAN 50% OF THE COMBINED VOTING POWER (AS DEFINED BELOW) OF HOLDING’S
SECURITIES;

 

6

--------------------------------------------------------------------------------


 

(B)                                AT ANY TIME AFTER AN INITIAL PUBLIC OFFERING
OF THE COMMON STOCK OF HOLDING, A MAJORITY OF THE MEMBERS OF THE BOARD OR OF THE
BOARD OF DIRECTORS OF ANY SUCCESSOR TO HOLDING ARE NOT “CONTINUING DIRECTORS”
WHERE “CONTINUING DIRECTOR” MEANS, AS OF ANY DATE OF DETERMINATION, ANY MEMBER
OF THE BOARD OR OF THE BOARD OF SUCH SUCCESSOR WHO (X) WAS A MEMBER OF THE BOARD
OR SUCH SUCCESSOR BOARD 24 MONTHS PRIOR TO THE DATE OF DETERMINATION; (Y) WAS
NOMINATED FOR ELECTION OR ELECTED TO THE BOARD OR SUCH SUCCESSOR BOARD WITH THE
APPROVAL OF A MAJORITY OF THE CONTINUING DIRECTORS IN OFFICE AT THE TIME OF SUCH
NOMINATION OR ELECTION; OR (Z) WAS DESIGNATED TO SERVE ON THE BOARD OR SUCH
SUCCESSOR BOARD BY CVC OR OTPP PURSUANT TO THE STOCKHOLDER’S AGREEMENT;

 

(C)                                THE STOCKHOLDERS OF HOLDING, IF AT THE TIME
IN QUESTION HOLDING IS A STOCK COMPANY, APPROVE A MERGER, CONSOLIDATION, SHARE
EXCHANGE, DIVISION, SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF HOLDING (A “CORPORATE EVENT”), AND IMMEDIATELY FOLLOWING THE
CONSUMMATION OF WHICH THE STOCKHOLDERS OF HOLDING IMMEDIATELY PRIOR TO SUCH
CORPORATE EVENT DO NOT HOLD, DIRECTLY OR INDIRECTLY, A MAJORITY OF THE VOTING
POWER OF (X) IN THE CASE OF A MERGER OR CONSOLIDATION, THE SURVIVING OR
RESULTING CORPORATION, (Y) IN THE CASE OF A SHARE EXCHANGE, THE ACQUIRING
CORPORATION OR (Z) IN THE CASE OF A DIVISION OR A SALE OR OTHER DISPOSITION OF
ASSETS, EACH SURVIVING, RESULTING OR ACQUIRING CORPORATION WHICH, IMMEDIATELY
FOLLOWING THE RELEVANT CORPORATE EVENT, HOLDS MORE THAN 50% OF THE CONSOLIDATED
ASSETS OF HOLDING IMMEDIATELY PRIOR TO SUCH CORPORATE EVENT; OR

 

(D)                               ANY OTHER EVENT OCCURS WHICH THE BOARD
DECLARES TO BE A CHANGE OF CONTROL.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred (a) merely as a result of an underwritten offering of the equity
securities of Holding where no Person (including any group (within the meaning
of Rule 13d-5(b) under the Exchange Act)) acquires more than 50% of the
beneficial ownership interests in such securities.

 

For purposes of this Section 8(d)(ii), a specified percentage of “Voting Power”
of a company shall mean such number of the Voting Securities as shall enable the
holders thereof to cast such percentage of all the votes which could be cast in
an annual election of directors and “Voting Securities” shall mean all
securities of a company entitling the holders thereof to vote in an annual
election of directors.

 


(E)  RELEASE.  THE EXECUTIVE’S RECEIPT OF THE BENEFITS DESCRIBED IN SECTIONS
8(C) AND 8(D) IS CONDITIONED ON THE EXECUTIVE FIRST EXECUTING AND DELIVERING TO
THE COMPANY A GENERAL RELEASE OF ALL CLAIMS AGAINST THE COMPANY IN SUBSTANTIALLY
THE FORM ATTACHED HERETO AS EXHIBIT A.  THE COMPANY’S OBLIGATION TO MAKE ANY OF
THE PAYMENTS AND EXTENDED BENEFITS DESCRIBED IN SECTIONS 8(C) OR 8(D) THAT ARE
IN ADDITION TO THE PAYMENTS PROVIDED IN SECTION 8(A) SHALL IMMEDIATELY CEASE,
AND THE EXECUTIVE SHALL IMMEDIATELY RETURN ANY SUCH POST-TERMINATION

 

7

--------------------------------------------------------------------------------


 


PAYMENTS FROM THE COMPANY SHOULD THE COMPANY DETERMINE IN GOOD FAITH THAT THE
EXECUTIVE HAS MATERIALLY VIOLATED THE CONFIDENTIALITY, OWNERSHIP OF
DEVELOPMENTS, NON-COMPETITION, OR NON-SOLICITATION PROVISIONS CONTAINED IN
SECTION 9 OF THIS AGREEMENT.


 


(F)  DISCHARGE OF THE COMPANY’S OBLIGATIONS.  THE AMOUNTS PAYABLE TO THE
EXECUTIVE PURSUANT TO THIS SECTION 8 FOLLOWING TERMINATION OF HIS EMPLOYMENT
SHALL BE IN FULL AND COMPLETE SATISFACTION OF THE EXECUTIVE’S RIGHTS UNDER THIS
AGREEMENT AND ANY OTHER CLAIMS HE MAY HAVE IN RESPECT OF HIS EMPLOYMENT BY
HOLDING OR THE COMPANY OR ANY OF THEIR AFFILIATES, OTHER THAN RIGHTS ARISING
UNDER ANY OTHER AGREEMENT, PLAN, PROGRAM OR ARRANGEMENT TO WHICH THE EXECUTIVE
IS A PARTY OR IS COVERED, INCLUDING BUT NOT LIMITED TO THOSE REFERRED TO IN
SECTION 4 OF THIS AGREEMENT.  SUCH AMOUNTS SHALL CONSTITUTE LIQUIDATED DAMAGES
WITH RESPECT TO ANY AND ALL SUCH RIGHTS AND CLAIMS BASED ON PROVISIONS OF THIS
AGREEMENT AND THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND, UPON THE
EXECUTIVE’S RECEIPT OF SUCH AMOUNTS, THE COMPANY SHALL BE FULLY RELEASED AND
DISCHARGED FROM ANY AND ALL LIABILITY TO THE EXECUTIVE IN CONNECTION WITH THIS
AGREEMENT OR OTHERWISE IN CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY AND ITS SUBSIDIARIES, OTHER THAN AS EXCEPTED ABOVE.


 


9.               RESTRICTIVE COVENANTS.  (A)  CONFIDENTIALITY.  IN VIEW OF THE
FACT THAT THE EXECUTIVE’S WORK FOR THE COMPANY WILL BRING HIM INTO CLOSE CONTACT
WITH MANY CONFIDENTIAL AFFAIRS OF THE COMPANY, INFORMATION NOT READILY AVAILABLE
TO THE PUBLIC, AND ALSO THE COMPANY’S PLANS FOR FURTHER DEVELOPMENTS AND
ACTIVITIES, THE EXECUTIVE AGREES DURING THE EMPLOYMENT PERIOD AND THEREAFTER TO
KEEP AND RETAIN IN THE STRICTEST CONFIDENCE ALL CONFIDENTIAL MATTERS
(“CONFIDENTIAL INFORMATION”) OF THE COMPANY AND ITS AFFILIATES, INCLUDING, BUT
NOT LIMITED TO, “KNOW HOW,” FINANCIAL INFORMATION OR PLANS; TRACK RECORDS AND
OTHER PERFORMANCE DATA; SALES AND MARKETING INFORMATION OR PLANS; BUSINESS OR
STRATEGIC PLANS; SALARY, BONUS OR OTHER PERSONNEL INFORMATION; INFORMATION
CONCERNING NEW OR POTENTIAL PRODUCTS OR MARKETS; INFORMATION CONCERNING NEW OR
POTENTIAL INVESTORS, CUSTOMERS, CLIENTS OR SHAREHOLDERS; TRADE SECRETS; PRICING
POLICIES; OPERATIONAL METHODS; TECHNICAL PROCESSES; COMPUTER CODE; FORMULAE,
INVENTIONS AND RESEARCH PROJECTS; AND OTHER BUSINESS AFFAIRS OF THE COMPANY AND
ITS AFFILIATES, THAT THE EXECUTIVE MAY DEVELOP OR LEARN IN THE COURSE OF HIS
EMPLOYMENT, AND NOT TO DISCLOSE THEM TO ANYONE OUTSIDE OF THE COMPANY, EITHER
DURING OR AFTER HIS EMPLOYMENT WITH THE COMPANY, EXCEPT (A) IN GOOD FAITH, IN
THE COURSE OF PERFORMING HIS DUTIES UNDER THIS AGREEMENT, (B) WITH THE COMPANY’S
EXPRESS WRITTEN CONSENT (IT BEING UNDERSTOOD THAT CONFIDENTIAL INFORMATION SHALL
NOT BE DEEMED TO INCLUDE ANY INFORMATION THAT IS PUBLICLY DISCLOSED BY THE
COMPANY) OR (C) TO THE EXTENT DISCLOSURE IS COMPELLED BY A COURT OF COMPETENT
JURISDICTION, ARBITRATOR, AGENCY OR OTHER TRIBUNAL OR INVESTIGATIVE BODY IN
ACCORDANCE WITH ANY APPLICABLE STATUTE, RULE OR REGULATION (BUT ONLY TO THE
EXTENT ANY SUCH DISCLOSURE IS COMPELLED, AND NO FURTHER).  ON THE OCCASION OF
THE EXECUTIVE’S TERMINATION AS AN EMPLOYEE OF THE COMPANY, OR AT ANY TIME THE
COMPANY MAY SO REQUEST, THE EXECUTIVE WILL RETURN TO THE COMPANY ALL TANGIBLE
EMBODIMENTS (IN WHATEVER MEDIUM) RELATING TO CONFIDENTIAL INFORMATION THAT HE
MAY THEN POSSESS OR HAVE UNDER HIS CONTROL.


 


(B)  OWNERSHIP OF DEVELOPMENTS.  THE EXECUTIVE AGREES THAT THE COMPANY SHALL OWN
ALL RIGHT, TITLE AND INTEREST (INCLUDING PATENT RIGHTS, COPYRIGHTS, TRADE SECRET
RIGHTS, MASK WORK RIGHTS AND OTHER RIGHTS THROUGHOUT THE WORLD) IN ANY
INVENTIONS, WORKS OF AUTHORSHIP, MASK WORKS, IDEAS OR INFORMATION MADE OR
CONCEIVED OR REDUCED TO PRACTICE, IN WHOLE OR IN PART, BY THE EXECUTIVE (EITHER
ALONE OR WITH OTHERS) DURING THE EMPLOYMENT PERIOD

 

8

--------------------------------------------------------------------------------


 


(COLLECTIVELY “DEVELOPMENTS”); PROVIDED THAT THE COMPANY SHALL NOT OWN
DEVELOPMENTS FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITY OR CONFIDENTIAL
INFORMATION OF THE COMPANY WAS USED, AND WHICH WERE DEVELOPED ENTIRELY ON THE
EXECUTIVE’S TIME AND DO NOT RELATE TO THE BUSINESS OF THE COMPANY.  SUBJECT TO
THE FOREGOING, THE EXECUTIVE WILL PROMPTLY AND FULLY DISCLOSE TO THE COMPANY, OR
ANY PERSONS DESIGNATED BY IT, ANY AND ALL DEVELOPMENTS MADE OR CONCEIVED OR
REDUCED TO PRACTICE OR LEARNED BY THE EXECUTIVE, EITHER ALONE OR JOINTLY WITH
OTHERS DURING THE EMPLOYMENT PERIOD.  THE EXECUTIVE HEREBY ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN AND TO ANY AND ALL OF THESE DEVELOPMENTS TO THE COMPANY. 
THE EXECUTIVE SHALL FURTHER ASSIST THE COMPANY, AT THE COMPANY’S EXPENSE, TO
FURTHER EVIDENCE, RECORD AND PERFECT SUCH ASSIGNMENTS, AND TO PERFECT, OBTAIN,
MAINTAIN, ENFORCE, AND DEFEND ANY RIGHTS SPECIFIED TO BE SO OWNED OR ASSIGNED. 
THE EXECUTIVE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS
AGENTS AS ATTORNEYS-IN-FACT TO ACT FOR AND ON THE EXECUTIVE’S BEHALF TO EXECUTE
AND FILE ANY DOCUMENT AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE
PURPOSES OF THE FOREGOING WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY
THE EXECUTIVE.  IN ADDITION, AND NOT IN CONTRAVENTION OF ANY OF THE FOREGOING,
THE EXECUTIVE ACKNOWLEDGES THAT ALL ORIGINAL WORKS OF AUTHORSHIP WHICH ARE MADE
BY HIM (SOLELY OR JOINTLY WITH OTHERS) WITHIN THE SCOPE OF THE EMPLOYMENT
RELATIONSHIP AND WHICH ARE PROTECTABLE BY COPYRIGHT ARE “WORKS MADE FOR HIRE,”
AS THAT TERM IS DEFINED IN THE UNITED STATES COPYRIGHT ACT (17 USCA, § 101).


 


(C)  NON-COMPETITION.  DURING THE EMPLOYMENT PERIOD AND THE CONTINUATION PERIOD,
THE EXECUTIVE SHALL NOT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE BOARD,
DIRECTLY OR INDIRECTLY, OWN ANY INTEREST IN, OPERATE, JOIN, CONTROL OR
PARTICIPATE AS A PARTNER, DIRECTOR, PRINCIPAL, OFFICER, OR AGENT OF, ENTER INTO
THE EMPLOYMENT OF, ACT AS A CONSULTANT TO, OR PERFORM ANY SERVICES FOR ANY
ENTITY LISTED ON APPENDIX A OR ANY AFFILIATE OR SUCCESSOR THEREOF OR ANY OTHER
ENTITIES AS THE COMPANY AND THE EXECUTIVE SHALL AGREE FROM TIME TO TIME. 
NOTWITHSTANDING THE FOREGOING, THE NON-COMPETITION COVENANT SET FORTH HEREIN
SHALL NOT APPLY TO AN OWNERSHIP INTEREST AMOUNTING TO ONE PERCENT (1%) OR LESS
OF ANY CLASS OF SECURITIES LISTED ON ANY OF THE NATIONAL SECURITIES EXCHANGES OR
REGULARLY TRADED OVER-THE-COUNTER.


 


(D)  NON-SOLICITATION OF EMPLOYEES.  DURING THE EMPLOYMENT PERIOD AND THE
CONTINUATION PERIOD, THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, FOR THE
EXECUTIVE’S OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER NATURAL PERSON, FIRM,
PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION, CORPORATION, COMPANY,
TRUST, BUSINESS TRUST, GOVERNMENTAL AUTHORITY OR OTHER ENTITY (EACH, A “PERSON”)
IN ANY JURISDICTION IN WHICH THE COMPANY OR ANY OF ITS AFFILIATES HAS COMMENCED
OR HAS MADE PLANS TO COMMENCE OPERATIONS DURING THE EMPLOYMENT PERIOD, (I)
SOLICIT FOR EMPLOYMENT, EMPLOY, ENGAGE TO PERFORM SERVICES OR OTHERWISE
INTERFERE WITH THE RELATIONSHIP OF THE COMPANY OR ANY OF ITS AFFILIATES WITH ANY
NATURAL PERSON THROUGHOUT THE WORLD WHO IS OR WAS EMPLOYED BY  THE COMPANY OR
ANY OF ITS AFFILIATES AT ANY TIME DURING THE EMPLOYMENT PERIOD (IN THE CASE OF
ANY SUCH ACTIVITY DURING SUCH TIME) OR DURING THE TWELVE-MONTH PERIOD PRECEDING
SUCH SOLICITATION, EMPLOYMENT OR INTERFERENCE (IN THE CASE OF ANY SUCH ACTIVITY
AFTER THE DATE OF TERMINATION OR OTHERWISE AS OF THE DATE OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT WITH COMPANY), OTHER THAN ANY SUCH SOLICITATION OR
EMPLOYMENT ON BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES DURING THE
EMPLOYMENT PERIOD, OR (II) INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS
AFFILIATES WHO IS A MEMBER OF MANAGEMENT TO ENGAGE IN ANY ACTIVITY WHICH THE
EXECUTIVE IS PROHIBITED FROM ENGAGING IN

 

9

--------------------------------------------------------------------------------


 


UNDER ANY OF THE PARAGRAPHS OF THIS SECTION 9 OR TO TERMINATE HIS OR HER
EMPLOYMENT WITH THE COMPANY.


 


(E)  NON-DISPARAGEMENT.  DURING THE EMPLOYMENT PERIOD AND THE CONTINUATION
PERIOD, THE EXECUTIVE SHALL NOT TAKE ANY ACTION OR MAKE ANY STATEMENT THAT
DISPARAGES OR CRITICIZES COMPANY OR ANY OF ITS AFFILIATES.  DURING THE
EMPLOYMENT PERIOD AND THE CONTINUATION PERIOD, THE COMPANY SHALL NOT MAKE ANY
STATEMENT THAT DISPARAGES OR CRITICIZES EXECUTIVE.


 


(F)  INJUNCTIVE RELIEF WITH RESPECT TO COVENANTS; CERTAIN ACKNOWLEDGEMENTS AND
AGREEMENTS.


 


(I)                                THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THE COVENANTS AND OBLIGATIONS OF THE EXECUTIVE WITH RESPECT TO CONFIDENTIALITY,
OWNERSHIP OF DEVELOPMENTS, NON-COMPETITION, NON-DISPARAGEMENT, AND
NON-SOLICITATION RELATE TO SPECIAL, UNIQUE, AND EXTRAORDINARY MATTER AND THAT A
VIOLATION OF ANY OF THE TERMS OF SUCH COVENANTS AND OBLIGATIONS WILL CAUSE THE
COMPANY IRREPARABLE INJURY FOR WHICH ADEQUATE REMEDIES ARE NOT AVAILABLE AT
LAW.  THEREFORE, THE EXECUTIVE AGREES THAT THE COMPANY SHALL BE ENTITLED TO AN
INJUNCTION, RESTRAINING ORDER, OR SUCH OTHER EQUITABLE RELIEF (WITHOUT THE
REQUIREMENT TO POST BOND) AS A COURT OF COMPETENT JURISDICTION MAY DEEM
NECESSARY OR APPROPRIATE TO RESTRAIN THE EXECUTIVE FROM COMMITTING ANY VIOLATION
OF THE COVENANTS AND OBLIGATIONS REFERRED TO IN THIS SECTION 9.  THESE
INJUNCTIVE REMEDIES ARE CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES THE COMPANY MAY HAVE AT LAW OR IN EQUITY.


 


(II)                             IF ANY COURT OF COMPETENT JURISDICTION SHALL AT
ANY TIME DETERMINE THAT, BUT FOR THE PROVISIONS OF THIS PARAGRAPH, ANY PART OF
THIS AGREEMENT IS ILLEGAL, VOID AS AGAINST PUBLIC POLICY OR OTHERWISE
UNENFORCEABLE, THE RELEVANT PART WILL AUTOMATICALLY BE AMENDED TO THE EXTENT
NECESSARY TO MAKE IT SUFFICIENTLY NARROW IN SCOPE, TIME AND GEOGRAPHIC AREA TO
BE LEGALLY ENFORCEABLE.  ALL OTHER TERMS WILL REMAIN IN FULL FORCE AND EFFECT.


 


(III)                          THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
EXECUTIVE WILL HAVE A PROMINENT ROLE IN THE MANAGEMENT OF THE BUSINESS, AND THE
DEVELOPMENT OF THE GOODWILL, OF THE COMPANY AND ITS AFFILIATES AND WILL
ESTABLISH AND DEVELOP RELATIONS AND CONTACTS WITH THE PRINCIPAL CUSTOMERS AND
SUPPLIERS OF THE COMPANY AND ITS AFFILIATES IN THE UNITED STATES OF AMERICA AND
THE REST OF THE WORLD, ALL OF WHICH CONSTITUTE VALUABLE GOODWILL OF, AND COULD
BE USED BY THE EXECUTIVE TO HARM, THE COMPANY AND ITS AFFILIATES AND THAT (I) IN
THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE WILL OBTAIN
CONFIDENTIAL INFORMATION THAT COULD BE USED TO COMPETE UNFAIRLY WITH THE COMPANY
AND ITS AFFILIATES, (II) THE COVENANTS AND RESTRICTIONS CONTAINED IN SECTION 9
ARE INTENDED TO PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY AND ITS
AFFILIATES IN THEIR RESPECTIVE GOODWILL, TRADE SECRETS AND OTHER CONFIDENTIAL
AND PROPRIETARY INFORMATION, (III) THE EXECUTIVE DESIRES TO BE BOUND BY SUCH
COVENANTS AND RESTRICTIONS, AND (IV) THE EXECUTIVE REPRESENTS THAT HIS ECONOMIC
MEANS AND CIRCUMSTANCES ARE SUCH THAT THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE RESTRICTIVE COVENANTS IN SECTION 9, WILL NOT PREVENT HIM FROM
PROVIDING FOR HIMSELF AND HIS FAMILY ON A BASIS SATISFACTORY TO HIM AND THEM.

 

10

--------------------------------------------------------------------------------


 


10.             SUCCESSORS.  (A)  THIS AGREEMENT IS PERSONAL TO THE EXECUTIVE
AND, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, SHALL NOT BE ASSIGNABLE
BY THE EXECUTIVE OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE EXECUTIVE’S LEGAL REPRESENTATIVES.


 


(B)  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON HOLDING,
THE COMPANY AND ITS SUCCESSORS, INCLUDING ANY SUCCESSOR TO ALL OR SUBSTANTIALLY
ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, WHETHER DIRECT OR INDIRECT, BY
PURCHASE, MERGER, CONSOLIDATION, ACQUISITION OF OWNERSHIP INTERESTS, OR
OTHERWISE.  THE COMPANY SHALL REQUIRE ANY SUCH SUCCESSOR TO EXPRESSLY
ACKNOWLEDGE AND AGREE IN WRITING TO ASSUME THE COMPANY’S OBLIGATIONS HEREUNDER


 


11.         MISCELLANEOUS.  (A)  APPLICABLE LAW AND JURISDICTION.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA, APPLIED WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. 
SUBJECT TO SECTION 11(B), IN ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO OR
IN CONNECTION WITH THIS AGREEMENT, THE COMPANY AND THE EXECUTIVE BOTH HEREBY
IRREVOCABLY AGREE TO SUBMIT TO THE JURISDICTION AND VENUE OF THE COURTS OF THE
STATE OF GEORGIA, AND BOTH PARTIES CONSENT TO RECEIVE SERVICE OF PROCESS IN THE
STATE OF GEORGIA.  SUBJECT TO SECTION 11(B), THE COMPANY AND THE EXECUTIVE BOTH
AGREE THAT ANY ACTION OR PROCEEDING IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT EXCLUSIVELY IN A UNITED STATES OR STATE COURT LOCATED IN THE STATE OF
GEORGIA.


 


(B)  ARBITRATION.  EXCEPT TO THE EXTENT PROVIDED IN SECTION 9(F), ANY DISPUTE OR
CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE RESOLVED
BY BINDING ARBITRATION.  THE ARBITRATION SHALL BE HELD IN ATLANTA AND EXCEPT TO
THE EXTENT INCONSISTENT WITH THIS AGREEMENT, SHALL BE CONDUCTED IN ACCORDANCE
WITH THE EXPEDITED EMPLOYMENT ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION THEN IN EFFECT AT THE TIME OF THE ARBITRATION (OR SUCH OTHER RULES
AS THE PARTIES MAY AGREE TO IN WRITING), AND OTHERWISE IN ACCORDANCE WITH
PRINCIPLES WHICH WOULD BE APPLIED BY A COURT OF LAW OR EQUITY.  THE ARBITRATOR
SHALL BE ACCEPTABLE TO BOTH THE COMPANY AND THE EXECUTIVE.  IF THE PARTIES
CANNOT AGREE ON AN ACCEPTABLE ARBITRATOR, THE DISPUTE SHALL BE HEARD BY A PANEL
OF THREE ARBITRATORS, ONE APPOINTED BY EACH OF THE PARTIES AND THE THIRD
APPOINTED BY THE OTHER TWO ARBITRATORS.  THE COMPANY AND THE EXECUTIVE AGREE
THAT ARBITRATION COSTS SHALL BE BORNE BY THE LOSING PARTY.


 


(C)  AMENDMENTS.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED OTHERWISE THAN
BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE
SUCCESSORS AND LEGAL REPRESENTATIVES.


 


(D)  ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE STOCK SUBSCRIPTION
AGREEMENT, THE STOCKHOLDERS’ AGREEMENT AND THE STOCK INCENTIVE PLAN REFERRED TO
IN SECTION 4, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE MATTERS REFERRED TO HEREIN; PROVIDED, HOWEVER, THAT THE TERMS OF
EMPLOYMENT SET FORTH IN THE EMPLOYEE HANDBOOK SHALL REMAIN IN EFFECT AND BE IN
ADDITION TO THE TERMS OF THIS AGREEMENT EXCEPT TO THE EXTENT INCONSISTENT
HEREWITH IN WHICH CASE THE TERMS OF THIS AGREEMENT SHALL GOVERN, SUPERSEDE AND
PREVAIL.  NO OTHER AGREEMENT RELATING TO THE TERMS OF THE EXECUTIVE’S EMPLOYMENT
BY THE COMPANY, ORAL OR OTHERWISE, SHALL BE BINDING BETWEEN THE PARTIES UNLESS
IT IS IN WRITING AND SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT. 
THERE ARE NO

 

11

--------------------------------------------------------------------------------


 


PROMISES, REPRESENTATIONS, INDUCEMENTS, OR STATEMENTS BETWEEN THE PARTIES OTHER
THAN THOSE THAT ARE EXPRESSLY CONTAINED HEREIN.  THE EXECUTIVE ACKNOWLEDGES THAT
HE IS ENTERING INTO THIS AGREEMENT OF HIS OWN FREE WILL AND ACCORD, AND WITH NO
DURESS, THAT HE HAS READ THIS AGREEMENT, THAT HE UNDERSTANDS IT AND ITS LEGAL
CONSEQUENCES AND THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH SUCH ADVISORS
AS HE DESIRED.


 


(E)  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SHALL BE GIVEN BY (A) HAND-DELIVERY TO THE OTHER PARTY, (B) DEPOSIT
WITH A COMMERCIAL OVERNIGHT COURIER, WITH WRITTEN VERIFICATION OF RECEIPT, OR
(C) BY FIRST CLASS, REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, ADDRESSED AS FOLLOWS:


 

If to the Executive:

 

at the home address of the Executive noted on the records of the Company

 

 

 

 

 

 

If to Holding or the Company:

 

Worldspan, L.P.

 

 

300 Galleria Parkway, N.W.

 

 

Atlanta, Georgia 30339

 

 

Attn: General Counsel

 

or to such other address as a party may from time to time designate in writing
in accordance with this section.  Notice and communications shall be effective
when actually received by the addressee.

 


(F)  TAX WITHHOLDING.  THE COMPANY SHALL WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER
THIS AGREEMENT SUCH FEDERAL, STATE OR LOCAL TAXES AS SHALL BE REQUIRED TO BE
WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


(G)  SEVERABILITY; REFORMATION.  IN THE EVENT THAT ONE OR MORE OF THE PROVISIONS
OF THIS AGREEMENT SHALL BECOME INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN SHALL NOT BE AFFECTED THEREBY.


 


(H)  WAIVER.  WAIVER BY ANY PARTY HERETO OF ANY BREACH OR DEFAULT BY ANOTHER
PARTY OF ANY OF THE TERMS OF THIS AGREEMENT SHALL NOT OPERATE AS A WAIVER OF ANY
OTHER BREACH OR DEFAULT, WHETHER SIMILAR TO OR DIFFERENT FROM THE BREACH OR
DEFAULT WAIVED.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE IMPLIED
FROM ANY COURSE OF DEALING BETWEEN THE PARTIES HERETO OR FROM ANY FAILURE BY A
PARTY HERETO TO ASSERT ITS OR HIS RIGHTS HEREUNDER ON ANY OCCASION OR SERIES OF
OCCASIONS.


 


(I)  CAPTIONS.  THE CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE PROVISIONS
HEREOF AND SHALL HAVE NO FORCE OR EFFECT.


 


(J)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has executed this Agreement and Holding and
the Company have caused this Agreement to be executed in their names on their
behalf, all as of the date first above written.

 

 

 

WORLDSPAN TECHNOLOGIES INC.

 

 

 

 

 

 

 

 

By:

/s/ JEFFREY C. SMITH

 

 

 

Jeffrey C. Smith

 

 

 

General Counsel, Secretary and

 

 

 

Senior Vice President Human Resources

 

 

 

 

 

 

 

 

 

 

WORLDSPAN, L.P.

 

 

 

 

 

 

 

 

By:

/s/ JEFFREY C. SMITH

 

 

 

Jeffrey C. Smith

 

 

 

General Counsel, Secretary and

 

 

 

Senior Vice President Human Resources

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ KEVIN W. MOONEY

 

 

Kevin W. Mooney

 

 

13

--------------------------------------------------------------------------------


 

Appendix A

 

Abacus Distribution Systems pte. Ltd.
Amadeus Global Travel Distribution, S.A.
Galileo International, LLC
Sabre, Inc.
AXESS International Network Inc.
Infini Travel Information Inc.
Navitaire, Inc.
Pegasus Solutions Inc.
Wizcom International, Ltd.
Cendant Corporation
System One Corporation
Electronic Data Systems Corporation (“EDS”) (only to the extent EDS’s activities
are
competitive with the Company’s business)

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[FORM OF]
GENERAL RELEASE OF ALL CLAIMS

 

WHEREAS, my employment with Worldspan Technologies Inc. (“WTI”) and Worldspan,
L.P. (“Worldspan, and together with WTI and each subsidiary and affiliate
thereof the “Company”) [terminated/will terminate] on
                                   ; and

 

WHEREAS, in connection with the termination of my employment, I am entitled to
certain payments and benefits under the terms of the Employment Agreement
between me and the Company dated as of March          , 2005 (the “Employment
Agreement”) [insert any other relevant agreement references], subject to my
execution and delivery of this Release; and

 

WHEREAS, I am a party to the following agreements (as amended from time to time)
with the Company pursuant to which I acquired (or have the right to acquire)
equity securities of the Company:  Restricted Stock Subscription Agreement,
dated as of           , 2005 and Stock Option Agreement, dated as of
                , 2005 [insert other equity agreements] (the “Management Equity
Agreements”);

 

WHEREAS, I am entitled to certain benefits and subject to certain obligations
pursuant to the Stockholders Agreement, dated as of                , 2003, among
WTI, [Name] and each of the other parties named in the schedules thereto (as
amended from time to time in accordance with the terms thereof, the
“Stockholders Agreement”) and to the Registration Rights Agreement, dated as of
               , 2003 among WTI and each of the other persons party thereto (as
amended from time to time in accordance with the terms thereof, the
“Registration Rights Agreement”); and

 

NOW, THEREFORE, in consideration of the promises set forth herein, I, [Name], on
behalf of myself, my agents, representatives, administrators, receivers,
trustees, executives, successors, heirs, designees, legal representatives,
assignees and attorneys hereby irrevocably and forever release, acquit and
discharge WTI and Worldspan and all affiliated or related companies, parents,
divisions, or subsidiaries, whether said entities are incorporated,
unincorporated associations, partnerships or other entities and their owners,
shareholders, officers, directors, agents, attorneys, partners, members,
employees, insurers, successors and assigns and each of them (collectively, the
“Company Group”) from any and all debts, claims, demands, liabilities, actions
or causes of action, of any kind, nature and description, past or present, known
or unknown, which I now have, or may have or could assert against the Company
Group arising out of, or in any way connected

 

--------------------------------------------------------------------------------


 

with, my employment or my separation from employment, including but not limited
to any claims or demands for the following:  wrongful discharge; breach of an
implied or expressed employment contract; negligent or intentional infliction of
emotional stress; defamation; fraud; discrimination and/or harassment based on
age, sex, race, religion, national origin, sexual orientation, physical or
mental disability, or medical condition; violation of any section of the AIDS
Confidentiality Act, the Equal Employment for Persons with Disabilities Code,
the National Labor Relations Act, the Fair Labor Standards Act, the
Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, The
Civil Rights Acts of 1866 and 1871, Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Equal Pay Act of 1963, the Age Discrimination
Act, the Age Discrimination In Employment Act, the Older Workers Benefit
Protection Act, the Employee Retirement Income Security Act of 1974, the
Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Family Medical Leave Act of 1993, the
Immigration Reform and Control Act of 1986, or any other federal, state or local
laws or regulations; unpaid wages, salary, overtime compensation, bonuses,
commissions, or other compensation of any sort; for damages of any nature,
including compensatory, general, special or punitive; or for costs, fees or
other expenses, including but not limited to attorneys’ fees, incurred regarding
these matters.  The foregoing list is meant to be illustrative rather than
inclusive.  Notwithstanding the foregoing, this release and my understandings,
agreements, representations and warranties set forth below do not (x) preclude
me from seeking to obtain any payments or benefits to which I may be entitled
under Section 8 of the Employment Agreement, under the Management Equity
Agreements or under any applicable employee benefit plans (other than any
severance plan or policy or any other benefit plan or program specifically
referred to in the Employment Agreement and for which payment is made in
accordance with the terms of the Employment Agreement, which payment is stated
to be in satisfaction of my rights thereunder, or any Options, Share grants,
subscription or other rights under the Management Equity Agreements that
terminate upon my ceasing to be employed by the Company), but my entitlement to
such payments and benefits, if any, will be determined in accordance with such
agreements and any relevant plan documents or (y) release any rights under the
Stockholders Agreement or the Registration Rights Agreement, which will be
determined in accordance with the terms of such agreements.  The foregoing
release does not apply to (i) any director and officer or other insurance
coverage applicable to me by virtue of my employment with the Company, or (ii)
any defense and indemnity obligations owed to me by the Company.

 

If I, [Name], initiate or participate in any legal action in violation of this
release, WTI and Worldspan may reclaim any amounts paid in respect of my
termination, without waiving the release granted herein, and terminate any
benefits or payments that are due to me, in addition to any other remedies.

 

2

--------------------------------------------------------------------------------


 

FURTHER, in consideration of said promises and as a further consideration for
this Release, I, [Name], understand, agree, represent and warrant as follows:

 


1.               THAT THIS IS A FULL AND FINAL RELEASE APPLYING TO ALL UNKNOWN
AND UNANTICIPATED INJURIES, CLAIMS, OR DAMAGES ARISING OUT OF SAID EMPLOYMENT,
AS WELL AS TO THOSE NOW KNOWN OR DISCLOSED AND THAT I, [NAME], VOLUNTARILY WAIVE
ALL RIGHTS OR BENEFITS WHICH I NOW HAVE, WITH THE EXPRESS INTENTION OF RELEASING
AND EXTINGUISHING UNKNOWN OR UNSUSPECTED OBLIGATIONS, AND I WARRANT THAT I AM
CURRENTLY UNAWARE OF ANY CLAIM(S), RIGHT(S), DEMAND(S), DEBT(S), ACTION(S),
OBLIGATION(S), LIABILITY OR CAUSE(S) OF ACTION WHATSOEVER AGAINST THE COMPANY
WHICH I HAVE NOT RELEASED PURSUANT TO THIS RELEASE.  I, [NAME], UNDERSTAND,
AGREE AND ACKNOWLEDGE THAT THIS RELEASE IS INTENDED TO INCLUDE IN ITS EFFECT,
WITHOUT LIMITATION, CLAIMS AND CAUSES OF ACTION WHICH I DO NOT KNOW OF OR
SUSPECT TO EXIST IN MY FAVOR AT THE TIME OF EXECUTING THIS RELEASE, AND THAT
THIS RELEASE CONTEMPLATES EXTINGUISHMENT OF ALL SUCH CLAIMS AND CAUSES OF
ACTION.


 


2.               THAT, I, [NAME], HAVE HAD THE OPPORTUNITY TO CONSULT WITH A
REPRESENTATIVE OF MY OWN CHOOSING WITH RESPECT TO THIS RELEASE; THAT I HAVE READ
THIS RELEASE; THAT I AM FULLY AWARE OF ITS CONTENTS AND OF ITS LEGAL EFFECT; AND
I FREELY AND VOLUNTARILY ENTERED INTO IT.


 


3.               THAT, I, [NAME], WILL NOT FILE OR BRING ANY CLAIMS, CHARGES,
COMPLAINTS, OR OTHER ACTIONS AGAINST THE COMPANY OR THE COMPANY GROUP ARISING
OUT OF OR BASED UPON THE CIRCUMSTANCES OF MY EMPLOYMENT OR MY SEPARATION FROM
EMPLOYMENT, EXCEPT AS OTHERWISE EXPRESSLY REQUIRED BY LAW OR WITH RESPECT TO
MATTERS NOT RELEASED HEREUNDER.


 


4.               THAT, I, [NAME], WARRANT THAT EXCEPT AS EXPRESSLY SET FORTH
HEREIN, NO REPRESENTATIONS OF ANY KIND OR CHARACTER HAVE BEEN MADE TO ME BY THE
COMPANY OR ANY OF THE COMPANY’S AGENTS, REPRESENTATIVES, EMPLOYEES OR ATTORNEYS
(OR ANYONE ELSE PURPORTING TO ACT IN ANY SUCH CAPACITIES) TO INDUCE ME TO
EXECUTE THIS RELEASE.


 


5.               THAT, I, [NAME], ACKNOWLEDGE AND AGREE THAT NONE OF THE
EMPLOYMENT AGREEMENT, THE CONSIDERATION GIVEN THEREUNDER OR THIS RELEASE IS TO
BE CONSTRUED AS AN ADMISSION BY THE COMPANY OR AS AN ADMISSION OF ANY ACT OR
FACT WHATSOEVER.


 


6.               THE CONSIDERATION SET FORTH IN SECTION 8 OF THE EMPLOYMENT
AGREEMENT EXCEEDS ANY AMOUNT AND/OR CONSIDERATION TO WHICH I WOULD OTHERWISE BE
ENTITLED UNDER THE COMPANY’S STANDARD OPERATING POLICIES, PRACTICES, OR AS
REQUIRED BY LAW.  THEREFORE, SAID CONSIDERATION IS NOT PAID AS WAGES OR OTHER
COMPENSATION DUE, BUT IS PAID SOLELY IN CONSIDERATION OF THIS RELEASE AND THE
PROVISIONS SET FORTH HEREIN RELATING TO CONFIDENTIAL INFORMATION.

 

3

--------------------------------------------------------------------------------


 


7.               COMPLIANCE WITH OLDER WORKERS BENEFIT PROTECTION ACT.


 

In compliance with the Older Workers Benefit Protection Act (P.L. 101-433), the
Company and [Name] do hereby acknowledge as follows:

 


(A)                                  THAT, I, [NAME], ACKNOWLEDGE THAT THIS
RELEASE SPECIFICALLY APPLIES TO ANY RIGHTS OR CLAIMS I MAY HAVE AGAINST THE
COMPANY OR ANY PARTY RELEASED HEREIN UNDER THE FEDERAL AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED;


 


(B)                                 THIS RELEASE DOES NOT PURPORT TO WAIVE
RIGHTS OR CLAIMS THAT MAY ARISE FROM ACTS OR EVENTS OCCURRING AFTER THE DATE
THAT THIS RELEASE IS EXECUTED BY THE PARTIES;


 


(C)                                  THAT, I, [NAME], ACKNOWLEDGE THAT THE
CONSIDERATION PROVIDED FOR IN THIS RELEASE AND THE PROVISIONS OF THIS PARAGRAPH
ARE IN ADDITION TO THAT TO WHICH I AM ALREADY ENTITLED;


 


(D)                                 THAT, I, [NAME], UNDERSTAND THAT THIS
RELEASE SHALL BE REVOCABLE FOR A SEVEN (7) DAY PERIOD FOLLOWING EXECUTION OF
THIS RELEASE BY ME.  ACCORDINGLY, THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EXPIRATION OF THIS SEVEN (7) DAY REVOCATION PERIOD.


 


(E)                                  THAT, I, [NAME], ACKNOWLEDGE THAT I HAVE
BEEN ADVISED OF MY RIGHT TO CONSULT WITH AN ATTORNEY, AND HAVE IN FACT CONSULTED
WITH AN ATTORNEY, PRIOR TO SIGNING THIS RELEASE AND HAVE BEEN GIVEN A PERIOD OF
TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER WHETHER TO SIGN THIS RELEASE.


 


8.               THIS RELEASE IS MADE IN THE STATE OF GEORGIA AND SHALL BE
INTERPRETED UNDER THE LAWS OF SAID STATE. ITS LANGUAGE SHALL BE CONSTRUED AS A
WHOLE, ACCORDING TO ITS FAIR MEANING AND NOT STRICTLY FOR OR AGAINST EITHER
PARTY.


 


9.               IN THE EVENT THAT IT SHALL BE NECESSARY FOR ANY PARTY HERETO TO
INSTITUTE LEGAL ACTION TO ENFORCE ANY OF THE TERMS AND CONDITIONS OR PROVISIONS
CONTAINED HEREIN, OR FOR ANY BREACH THEREOF, THE PREVAILING PARTY IN SUCH ACTION
SHALL BE ENTITLED TO COSTS AND REASONABLE ATTORNEYS’ FEES.

 

4

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY, THIS RELEASE INCLUDES A WAIVER AND A SETTLEMENT OF ALL
KNOWN AND UNKNOWN CLAIMS.

 

 

DATED:

,

 20   

[NAME]

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATED:

,

 20  

WORLDSPAN TECHNOLOGIES INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

DATED:

,

 20  

WORLDSPAN, L.P.

 

 

 

 

By:

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------
